NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5592-16T1


STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

GLENROY A. DEER,

     Defendant-Appellant.
______________________________

                    Submitted December 6, 2018 – Decided March 14, 2019

                    Before Judges O'Connor and Whipple.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Indictment Nos. 86-04-1304
                    and 88-10-3258.

                    Glenroy A. Deer, appellant pro se.

                    Theodore Stephens II, Acting Essex County Prosecutor,
                    attorney for respondent (Frank J. Ducoat, Special
                    Deputy Attorney General/Acting Assistant Prosecutor,
                    of counsel and on the brief).

PER CURIAM
      Defendant Glenroy A. Deer appeals from the trial court's July 12, 2017

order denying his second petition for post-conviction relief (PCR) from his 1987

and 1989 convictions. We affirm.

      On August 8, 2017, we affirmed the dismissal of defendant's first PCR

petition. State v. Deer, No. A-0430-16 (App. Div. Aug. 8, 2017), cert. denied,

231 N.J. 294 (2017). We note defendant's first PCR petition is nearly identical

to his current petition. Nevertheless, we summarize the procedural and factual

history preceding this appeal.

      In 1987, defendant pled guilty to one count of second-degree possession

of a controlled dangerous substance with the intent to distribute, N.J.S.A. 24:21-

19(a)(1), repealed and replaced by N.J.S.A. 2C:35-5(a)(1), and consistent with

the plea agreement, was sentenced to a one-year period of probation. In 1989,

a jury found defendant guilty of second-degree possession of a weapon for an

unlawful purpose, N.J.S.A. 2C:39-4(a), and third-degree unlawful possession of

a handgun, N.J.S.A. 2C:39-5(b). In the weapons case, the trial court sentenced

defendant to a seven-year term of imprisonment with three-year parole

ineligibility. In 1993, defendant was deported to Jamaica.

      Twenty-one years later, in 2014, defendant filed his first PCR petition

alleging his respective lawyers in the 1987 drug case and the 1989 weapons trial


                                                                          A-5592-16T1
                                        2
were constitutionally ineffective because they did not advise him of the

deportation consequences of his conviction.       He also took issue with trial

counsel's strategy. In an oral opinion, Judge Siobhan A. Teare found defendant's

petition was procedurally barred by Rule 3:22-12 because he filed it more than

five years after the judgment of conviction was entered and he failed to establish

excusable neglect. The judge also found his petition lacked substantive merit.

On appeal, we agreed Rule 3:22-12 barred defendant's petition. Moreover,

defendant's "bald assertions" of attorney ineffectiveness relating to the

deportation consequences of his conviction could not sustain a prima facie

claim. The Supreme Court denied certification. State v. Deer, 231 N.J. 294

(2017).

      On September 23, 2016, six days before the appeal of his first PCR

petition was filed, defendant filed a pro se "motion to reconsider petitioner's

petition for post-conviction relief under [Rule] 3:22-2." Judge Teare treated the

motion as a second PCR petition and described it as alleging "similar, if not

identical claims to his first PCR." For that reason, Judge Teare found Rule 3:22-

5 procedurally barred defendant's allegations because they were previously

adjudicated.   The judge declined to comment on the substance behind

defendant's renewed assertion his trial counsel did not inform him of the


                                                                          A-5592-16T1
                                        3
immigration consequences of his conviction; however, Judge Teare discussed

defendant's allegations of trial mismanagement, which she did not directly

address in her oral opinion.

      In both his first PCR petition and supplemental filing, defendant alleged

his counsel was ineffective for: not negotiating a plea, failing to conduct an

investigation or interview witnesses, not acquiring personnel records of the

police officers involved, failing to provide adequate consultation and to prepare

for trial, for not hiring an expert, and failing to request a specific unanimity jury

instruction. Judge Teare found these claims were unsubstantiated and found no

indication counsel's strategy prejudiced him. As a result, she denied PCR. This

appeal followed.

      On appeal, defendant pro se, raises the following argument:

             Point I
             THE COURT BELOW REACHED ITS DECISION IN
             THIS    CASE  IN  CIRCUMVENTION     OF
             APPELLANT'S          CONSTITUTIONALLY
             GUARANTEED RIGHTS TO DUE PROCESS AND
             EQUAL PROTECTION.

      We affirm the dismissal of defendant's PCR petition for the reasons stated

in Judge Teare's comprehensive opinion. We only add the following.

      Rule 3:22-12 bars defendant's claim, as it did when we first reviewed his

petition. "There are good reasons for such a Rule." State v. Mitchell, 126 N.J.

                                                                             A-5592-16T1
                                         4
565, 575 (1992). "[T]he Rule serves to respect the need for achieving finality

of judgments" and "[t]he Rule therefore strongly encourages those believing

they have grounds for post-conviction relief to bring their claims swiftly, and

discourages them from sitting on their rights until it is too late for a court to

render justice." Id. at 576. Defendant previously did not and still has not

demonstrated excusable neglect to permit a twenty-one-year delay in filing a

PCR petition.

      As for the substance of defendant's claims, we agree with Judge Teare that

defendant's assertion he never was advised on the immigration consequences of

his conviction was properly disposed of in his first PCR petition. Therefore, it

also is barred by Rule 3:22-5.

      Defendant's claims of attorney ineffectiveness are meritless. The standard

for determining whether counsel's performance was ineffective for purposes of

the Sixth Amendment was formulated in Strickland v. Washington, 466 U.S.

668 (1984), and adopted by our Supreme Court in State v. Fritz, 105 N.J. 42

(1987). Under this test, defendant must show: (1) counsel's performance was

deficient, and (2) the deficient performance prejudiced defendant. Strickland,

466 U.S. at 687; Fritz, 105 N.J. at 52. To rebut the presumption of competent

performance, "defendant must establish that trial counsel's actions did not equate


                                                                          A-5592-16T1
                                        5
to sound trial strategy." State v. Allegro, 193 N.J. 352, 366 (2008) (quotation

omitted). To prove prejudice, "defendant bears the burden of showing that 'there

is a reasonable probability that, but for counsel's unprofessional errors, the result

of the proceeding would have been different.'" State v. Arthur, 184 N.J. 307,

319 (2005) (quoting Strickland, 466 U.S. at 694).

      Defendant alleges his trial counsel was ineffective for not requesting a

unanimity jury instruction in his 1989 trial. Unanimity instructions are only

necessary when a general charge will not suffice, such as "'where the facts are

exceptionally complex, or where the allegations in a single count are either

contradictory or only marginally related to one another, or where there is a

variance between the indictment and the proof at trial.'" State v. Parker, 124

N.J. 628, 636 (1991) (citation omitted) (quoting United States v. Ryan, 828 F.2d

1010, 1020 (3d Cir. 1987)). Defendant's 1989 weapons conviction was not so

complex as to require individual jury instructions for each count of the

indictment.

      Defendant's remaining assertions his trial counsel failed to investigate a

witness's statements to police, seek personnel records of the detectives assigned

to his case, impeach a witness at trial, or failed to hire an expert to evaluate the

firearm are merely unsupported allegations. Defendant did not provide the court


                                                                             A-5592-16T1
                                         6
with supporting evidence demonstrating any error or how it prejudiced him. In

short, defendant provides none of the substantiation necessary to grant him an

evidentiary hearing, let alone relax the time bar.

      Affirmed.




                                                                      A-5592-16T1
                                        7